Exhibit 10.38
 
REPRESENTATION AGREEMENT
 
This Sales Representation Agreement (the “Agreement”) is entered into this 21st
day of April, 2010, and effective as of the 13th day of April, 2009 (the
“Effective Date”) by and between Global Universal Film Group, Inc. (“Sales
Agent”), herein represented by Gary Rasmussen, its Chief Executive Officer, and
having offices at 650 N. Bronson Ave., Suite B116, Los Angeles, California
90004, and 643402 N.B., Inc. ("Producer"), doing business as American Sunset
Pictures), herein represented by Jackie Giroux, President having offices at 1111
Main Street, Suite 105, Moncton, NB, E1C 1H3, on the other hand, with reference
to the following facts:
 
I.    RECITALS
 



A.           WHEREAS, Producer is the production company that will produce a
feature-length film, tentatively titled "American Sunset" starring Corey Haim
(the “Picture”);
 
B.           WHEREAS, Producer controls all the underlying and synchronization
rights to American Sunset for distribution in all formats throughout the world;
 
C.           WHEREAS, Producer and Sales Agent desire to enter into an exclusive
producer representation agreement for the purpose of Sales Agent assisting
Producer in obtaining contracts for worldwide licensing and distribution of the
Picture in all languages and versions in the Territory, as that term is defined
herein below, with the express exception of Canada.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
II.           COVENANTS, PROMISES AND OBLIGATIONS
 
1. Recitals.  Recitals A through C, inclusive are incorporated herein by
reference as though set forth in full herein.
 
2. Representation Rights Granted to Sales Agent.  Sales Agent is hereby granted
authority to represent Producer for the purpose of procuring one or more
contracts relating to the distribution, sub-distribution, licensing and
sub-licensing of rights to the film American Sunset during the Term hereof, in
the Formats described herein, and subject to the Territory exclusions and
limitations described herein.  For purposes of this Agreement, the Term of this
Agreement shall mean twenty five (25) years from the Effective Date.  For
purposes of this Agreement, Territory shall mean all states and countries across
the world, with the express exception of Canada.  For purposes of this
Agreement, the Formats shall mean all theatrical, non-theatrical, television
broadcast, educational, television and all other forms of broadcasting,
including closed circuit television, and any and all broadcasts available on
airlines, ships, military bases, home video, DVD, internet streaming, internet
download, or wholesale mobile.
 
3. Best Efforts.  Sales Agent shall use its reasonable best efforts hereunder
and agrees to represent Picture through attendance at international markets and
through direct marketing, email and other strategies employed by Sales Agent to
represent, for the purposes of procuring contracts for the sales, distribution,
sub-distribution, licensing and sub-licensing rights to the Picture on behalf of
Producer, during the Term hereof and in the Territory only.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Sales Commissions Payment.  Producer shall pay to Sales Agent 5% of Gross
Receipts (Sales Commissions) from the theatrical sales revenue, and 10% of Gross
Receipts for all other sales channels for distribution and/or licensing of
Picture.  Gross Receipts shall mean one hundred percent (100%) of the revenues
received by Producer derived from contracts procured by Sales Agent for the
worldwide distribution and/or licensing of the Picture within the
Territory.  Over and above Sales Commissions, Producer will reimburse Sales
Agent all actually incurred “Allowable Marketing Expenses”, where such costs may
include transfers, shipping costs, legal costs, applicable taxes, and any other
direct cost of transaction when paid by Sales Agent; provided, however, that all
such Allowable Marketing Expenses shall be pre-authorized in writing by
Producer.  All such Allowable Marketing Expenses shall be itemized and included
in cost reports along with proper receipts and provided to Producer by Sales
Agent.
 
5. Commissions Reporting and Payments.  The Parties hereto agree to report all
sales not later than ninety (90) days after each calendar quarter, for the
previous calendar quarter.  Sales Agent shall be entitled to payment of Sales
Commissions collected on behalf of Producer for Picture and due as calculated
within ten (10) business days of the collection of such sums, including all
Allowable Marketing Expenses pre-authorized and documented that are invoiced by
Sales Agent to Producer, up to and including the date of Report.
 
6. Approval.  Producer shall have the sole right at its discretion to approve
all contracts procured by Sales Agent relating to the Picture. Such approval
shall be timely and not unreasonably withheld, taking into consideration the
present economic climate in the motion picture industry.
 
7. Artwork.  Producer shall provide Sales Agent, within ninety (90) days of the
execution of this Agreement, the artwork and title history for Picture and
reasonable access, if required, to complete the Master for Sales Agent’s
acceptance of the technical aspects thereof.  Producer will additionally provide
Sales Agent with timely and direct access to HD Masters or Masters reasonably
and technically acceptable to Sales Agent, digital files and DVD Masters and
screeners, physical and/or digital files for posters, as well as sell sheets,
trailers, viral videos, press releases, musical cue sheets, complete script and
other materials to be negotiated in good faith between the parties, as such
materials become available.  For purposes of this Agreement, Master shall be
defined as any and all content and episodes including excerpts, clips, artwork
and production elements that complete the Picture.
 
8. Producer Warranties.  Producer warrants and represents that it is the
Producer for the Picture and controls the sale of rights in the Territory for
the Picture on behalf of the production entity, and that it has the right to
enter into this Agreement, and is free to license rights to the Picture
exclusively to the Sales Agent and that there will be no third party claim for
royalties, residuals, synchronization fees or any other form of remuneration or
compensation and that in the event any claim for royalties, residuals or other
compensation or remuneration payments are made against Sales Agent.  In the
event Sales Agent has a client wishing to acquire rights to Picture, and such
client requires an Errors and Omissions policy to complete the transaction,
Producer will have the option but not the obligation to acquire such a policy in
order to facilitate the sale. Both the cost and the responsibility for any 3rd
party claims regarding Picture rest solely with the Producer.
 
9. Sales Agent Warranties.  Sales Agent warrants and represents that Sales Agent
has the right, power and authority to enter into this Agreement and to perform
all of its obligations hereunder in a timely fashion.
 
INITIALS:  ______    ______
 
 
2

--------------------------------------------------------------------------------

 
 
10. Indemnification.  The parties mutually agree to and do hereby indemnify,
save and hold each other (including their respective directors, members,
officers, employees and other representatives) harmless of and from any and all
liability, loss, damage, cost or expense (including reasonable attorneys’ fees)
arising out of or connected to any breach or alleged breach of this Agreement or
any claim which is inconsistent with any of the warranties or representations
made by the applicable indemnitor in this Agreement. Prompt notice will be given
to the indemnitor of any claim to which this indemnity relates and the
indemnitor shall have the right, at its expense, to participate in the defense
thereof.  The indemnitor will promptly reimburse the indemnitee and/or its
licensees on demand for any payment made at any time after the date hereof in
respect of any liability or claim in respect of which the indemnitee and/or its
licensees are entitled to be indemnified.  In the event that either party
initiates a lawsuit against the other with respect to the subject matter herein,
the party that loses such suit shall pay the reasonable legal fees incurred by
the other in maintaining or defending such suit, as applicable.
 
11. Notices. All notices and payments sent to Producer shall be sent to Producer
at its address first mentioned herein, and all notices to Sales Agent shall be
sent to Sales Agent at Sales Agent’s address first mentioned herein, or such
other address as each party respectively may hereafter designate by notice in
writing to the other.  All notices sent under this Agreement shall be in writing
and shall be sent by overnight courier, registered or certified mail, return
receipt requested, and the day of mailing of any such notice shall be deemed the
date of the giving thereof (except notices of change of address, the date of
which shall be the date of receipt by the receiving party).
 
III.           GENERAL PROVISIONS
 
12. Severability; Non-Waiver. In the event that any of the terms, conditions or
provisions of this Agreement is held to be illegal, unenforceable or invalid by
any court of competent jurisdiction, the remaining terms, conditions or
provisions hereof shall remain in full force and effect. The failure or delay of
either party to enforce at any time any provision of this Agreement shall not
constitute a waiver of such.
 
13. Integration/Entire Agreement. This Agreement sets forth the entire agreement
between the parties with regard to the subject matter hereof.  All agreements,
covenants, representations and warranties, express or implied, oral and written,
of the parties with regard to the subject matter hereof are contained herein,
and in the documents, instruments, and agreements referred to herein, or
implementing the provisions hereof.  No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by any party to another with respect to the subject matter of this
Agreement.  All prior and contemporaneous conversations, negotiations, possible
and alleged agreements and representations, covenants, and warranties with
respect to the subject matter hereof are waived, merged herein and therein and
superseded hereby and thereby.  This is an integrated agreement.  Each of the
parties hereto acknowledges that any party or agent or attorney of any other
party has not made any promise, representation or warranty whatsoever, express
or implied, written or oral, not contained herein concerning the subject matter
hereof to induce it to execute this Agreement and each of the parties
acknowledges that it has not executed this Agreement, in reliance on any
promises, representation or warranty not contained herein.
 
14. Amendment.  No modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless in writing signed by all the parties.
 
INITIALS:  ______    ______
 
 
3

--------------------------------------------------------------------------------

 
 
15. Waiver.  The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by another party of any of the
provisions hereof shall in no way be construed to be a waiver of said provision
or to affect either validity of this Agreement, or any part hereof, or the right
of any party thereafter to enforce each and every such provision in accordance
with the terms of this Agreement.  Any waiver of any condition in, or breach of,
this Agreement in a particular instance, shall not operate as a waiver of other
or subsequent conditions or breaches of the same or a different kind.  The
parties’ exercise or failure to exercise any rights under this Agreement in a
particular instance shall not operate as a waiver of their right to exercise the
same or different rights in subsequent instances.
 
16. Captions.  The captions of the various paragraphs herein are for convenience
only, and none of them is intended to be any part of the body or text of this
Agreement nor is intended to be referred to in construing any of the provisions
hereof.
 
17. Interpretation.  This Agreement has been prepared and negotiations in
connection therewith have been carried on by the joint efforts of the
parties.  This Agreement is to be construed fairly and not strictly for or
against any of the parties hereto.
 
18. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as such laws are applied to contracts entered
into and performed entirely within California, regardless of the fact that one
of more of the parties hereto is domiciled in another territory. Any action in
any way relating to or arising out of this Agreement shall be filed, maintained
and prosecuted only in the Superior Court for the County of Los Angeles and/or
the United States District Court for the Central District of California, in
either case in the City of Los Angeles, California.
 
19. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered by facsimile, each of which shall be
considered an original instrument, but all of which shall be considered one and
the same Agreement.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.
 
Global Universal Film Group, Inc.                  
(“Sales Agent”)
 
 
 
By: /s/ Gary Rasmussen                            
       Gary Rasmussen, CEO
643402 N.B., Inc.
(doing business as American Sunset Pictures)
 (“Producer”)
 
 
By: /s/ Jackie Giroux                       
        Jackie Giroux, President

 
INITIALS:  ______    ______
 
 
4

--------------------------------------------------------------------------------

 
 
RESTATED
INVESTMENT UNDERTAKING
 
 
 
To :           643402 NB INC. (d/b/a/ AMERICAN SUNSET PICTURES)
the “Corporation”
11 Pine Ct.
Maugerville, New Brunswick, E3A 8M8
 
Re:           Subscription of Preference Shares
 
 
The undersigned hereby restates its agreement and promise, effective as of the
13th day of April, 2009, to subscribe to CA$150,000 of preference shares in the
share capital of the Corporation as an equity investment in the production of
the motion picture entitled “American Sunset”, to be paid to the motion
picture’s production account within five days from the closing of a production
related bank loan between the Corporation and its designated financial
institution. Such preference shares will be redeemed by the Corporation in first
position from any and all sources of first available funds received by the
Corporation.
 
 
Signed this 21st day of April, 2010.
 
 

Global Universal Film Group, Inc.   643402 NB INC.   (d/b/a/ AMERICAN SUNSET
PICTURES)         By: /s/ Gary Rasmussen                             By: /s/
Jackie Giroux                        Gary Rasmussen, CEO  Jacqueline Giroux,
President

                                                                          